Citation Nr: 1708372	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for T1 paraplegia, to include whether injuries sustained by the Veteran from a motor vehicle accident on September 7, 2008 were incurred as a result of willful misconduct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 1985, December 1990 to July 1991, October 2001 to September 2002, February 2003 to March 2004, and September 2008 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in September 2016.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's injuries resulting from the motor vehicle accident that occurred on September 7, 2008, were incurred in the line of duty and not the result of the Veteran's own willful misconduct.

2.  The service department finding that the injuries were due to misconduct is not binding on VA as it is patently inconsistent with the facts and VA laws and regulations.



CONCLUSION OF LAW

The injuries incurred on September 7, 2008, were not the result of the Veteran's own willful misconduct and were, therefore, in the line of duty; as such, service connection for T1 paraplegia is warranted.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1 (m) and (n), 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran sustained multiple injuries, particularly T1 paraplegia, from a motor vehicle accident on October 10, 2005.  There is no question that the Veteran was on active duty at the time of this accident.  Rather, the central issue in this case is whether the Veteran's injuries were incurred in the line of duty or were due to his willful misconduct.

Service connection is established for disability resulting from an injury suffered in the line of duty, but no compensation shall be paid if the disability is the result of the veteran's own willful misconduct.  38 U.S.C.A. §§1110, 1131; see also 38 U.S.C.A. § 105; C.F.R. § 3.301.  The term "service connected" means, with respect to disability, that it was incurred or aggravated in the line of duty in active service. 38 U.S.C.A. § 101 (16).  "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.1 (m).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n) (1).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of the injury.  38 C.F.R. § 3.1 (n)(3).

A service department finding that the injury in question occurred in the line of duty is binding on VA unless it is patently inconsistent with the requirements of VA laws and regulations.  38 C.F.R. § 3.1 (m).  A service department finding that an injury was not due to misconduct is also binding on VA unless it is patently inconsistent with the facts and VA laws and regulations.  38 C.F.R. § 3.1 (n). 

In the present case, the only objective evidence regarding the events surrounding the September 2008 motor vehicle accident is the police report.  As the date the report was signed on was the date of the accident, it would appear that no further investigation was conducted after that date.  This report states that, at some point during the evening of September 6, 2008, the Veteran was travelling in his vehicle in a southerly direction on Hangar Avenue, traversing through the intersection of Hangar Avenue/Airlift Drive extension, failing to stop at the posted stop sign located there.  The vehicle continued south before striking the Base Supply building.  Several hours after the accident, the Veteran was discovered unresponsive in the vehicle with significant injuries.  The Veteran became responsive shortly after being discovered and reported that he had had a seizure.  

A responding patrolman who investigated the accident believed that the Veteran was travelling at approximately 45 miles per hour when he struck the building.  Estimates of speed were based on totality of damage to the vehicle.  It was noted that there was likely heavy rain at the time of the accident as weather indicators between the hours of 2000 and 2300 on September 6, 2008 showed that 3.25 inches of rain fell, which resulted in many roadways becoming flooded over, with large deep puddles.  It was noted that the Veteran was attending an airshow event with a lot of people the evening of September 6, 2008 but that no one knew when he left.  The Veteran was observed by different personnel in and around the Open Mess, between the hours of 2100-2130.  He was observed waiting for food, and not one person indicated that he had consumed any alcohol.

Notably, the police report found that given the Veteran's allegation of suffering a seizure along with "no alcoholic odor present, either in the vehicle or on his person, his statement of cause could be a plausible answer, absent any other evidence to suggest other alternatives."  

The private hospital's records show that the Veteran sustained significant injuries, to include lower extremity paralysis following the motor vehicle accident.  One of these records shows that there was "obvious alcohol" on the Veteran's breath following the accident however, the majority of the records do not mention alcohol and no toxicology testing was done. 

A Line of Duty Investigation was completed in December 2008.  This report shows that the Veteran was intoxicated at the time of the motor vehicle accident and, thus, the Veteran was not in the line of duty at the time of the accident due to his own willful misconduct.  

During the September 2016 Board hearing, the Veteran testified that he was not intoxicated at the time of the motor vehicle accident.  He reported that the cause of the accident was the significant rainstorm that evening.  He also testified that, while he did drink a single beer the night of the accident, he was not intoxicated and neither the accident report nor the ambulance report mentions any alcohol. 

After considering all the evidence, the Board finds that it is in equipoise as to whether the September 2008 motor vehicle accident was the result of the Veteran's willful misconduct.  Although the private hospital records show that the Veteran had "obvious alcohol on his breath," the police report does not show any alcohol use and, instead, relates the accident to a claimed seizure and/or poor weather conditions.  As such, the claimed seizure and/or poor weather conditions seem just as likely to be the cause of the accident as that the Veteran was intoxicated.  Without any toxicology evidence immediately following the accident, there is simply no way of knowing what actually happened.  Consequently, the Veteran's statements are equally probative in determining whether the Veteran's accident was due to willful misconduct.

Despite the fact that the Veteran admitted that he had consumed alcohol on the night of the accident, the Board notes that the preponderance of the evidence is against the assumption that the Veteran's alcohol consumption proximately and immediately caused the accident.

In conclusion, the Board resolves all reasonably doubt in favor of the Veteran and, therefore, finds that the injuries sustained in the motor vehicle accident on September 7, 2008, were not the result of the Veteran's willful misconduct and, therefore, were in the line of duty.  The service department finding that the injuries were due to misconduct is not binding on VA as it is patently inconsistent with the facts and VA laws and regulations.


ORDER

The injuries sustained by the Veteran from a motor vehicle accident September 7, 2008 were not incurred as a result of willful misconduct and, therefore, were in the line of duty, and as such, service connection for T1 paraplegia is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


